Citation Nr: 0805169	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge in Little Rock, Arkansas; a transcript of 
that hearing is of record.


FINDINGS OF FACT


1.  Claims for service connection for a lumbar spine 
disability were denied by the RO in March 1977, October 1996, 
April 2001 and April 2004 and not appealed; the April 2004 
rating action was the last final denial as to that issue on 
any basis before the present attempt to reopen the claim.  

2.  The evidence received since the April 2004 rating 
decision is new, but does not raise a reasonable possibility 
of substantiating the underlying claim for service 
connection, and therefore is not material evidence.  


CONCLUSIONS OF LAW

1.  The RO's unappealed April 2004 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The RO originally denied the 
veteran's claim for service connection for lumbar spine in 
March 1977.  He did not appeal.  Rating actions in October 
1996, April 2001, and April 2004 affirmed the denial of 
service connection on the basis that new and material 
evidence had not been submitted to reopen the claim.  Again, 
the veteran was notified and did not appeal.  The April 2004 
rating action was the last final denial as to that issue on 
any basis before the present attempt to reopen the claim.  
See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in 2005, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the April 2004 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).


Factual Background and Analysis

As noted previously, the claim for service connection for a 
lumbar spine disability was denied by the RO in March 1977 
and not appealed.  The RO's continued denials in October 
1996, April 2001, and April 2004 have been predicated upon 
the fact that new and material evidence had not been 
submitted to reopen the claim.  Most recently in April 2004 
the RO essentially noted that the evidence furnished since 
the previous denials of the veteran's claim reflected a 
diagnosis of lumbosacral strain with degenerative joint 
disease but did not tend to relate it to military service.  
Therefore, any "new" evidence would have to show that a 
lumbar spine disability was incurred in or aggravated by 
active military service.  

Evidence of record in April 2004 included service medical 
records (SMRs) which show treatment for mild back strain 
following a fall.  X-rays of the lumbar spine were negative.  
Also of record at that time was a March 1977 VA examination 
report, which was conducted several months after the 
veteran's service discharge.  In the report, a VA examiner 
noted the veteran's history of lumbosacral strain but 
concluded the current examination was negative for any 
residual disability.  

There are essentially no pertinent post service clinical 
records associated with the claims file until 1995 when 
radiology report showed minimal spurring of the L4 vertebral 
body.  An April 1996 MRI showed lumbar canal stenosis.  In an 
October 1996 rating decision the RO determined that although 
there was evidence of a lumbar spine disability, there was no 
evidence showing a nexus between the in-service injury and 
the current disability.  

The remaining records include a May 2001 radiology report 
which showed spurring and slight disc space narrowing at L3-4 
and minimal spurring at L4-5.  There were also some 
degenerative changes involving the right side facet joint at 
L4-5.  A March 2002 VA examination report contains a 
diagnosis of residuals of lumbar spine injury with 
degenerative joint disease.  There was no discussion or 
opinion provided regarding the etiology or onset.  In an 
April 2001 rating decision the RO determined that the 
evidence submitted essentially duplicated evidence previously 
considered and was merely cumulative and redundant.

The veteran filed another informal claim in October 2003 and 
in support of his claim submitted VA outpatient treatment 
records dated 2002 between 2004.  In an April 2004 rating 
decision the RO noted the medical evidence showed a current 
back condition, but did not link it to service.

Evidence received since the April 2004 rating decision 
includes VA treatment records dated from 2004 to 2007.  These 
records show evaluation for various disabilities as well as 
continued treatment of the lumbar spine and an additional 
diagnosis of mild scoliosis with no indication as to onset.  
Also of record is a September 2006 medical opinion from a VA 
physician who concluded the veteran's current back problems 
were not related to the lumbar strain in service.  

The clinical records added to the file since 2004 do not 
establish the required link between the veteran's claimed 
lumbar spine disability and military service.  In this case, 
the evidence, although new, is not material in that it shows 
only continued post-service treatment and simply is not 
pertinent to the question of whether the veteran's current 
lumbar spine disabilities had their onset during active duty, 
(which is the pivotal issue underlying the claims for service 
connection).  To the extent that the veteran's historical 
accounts, in the treatment reports, relate his back disorder 
to service, the Board notes that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As such, the newly received 
evidence does not raise a reasonable possibility of 
substantiating the claim.  In addition, although the 
September 2006 VA medical opinion is new and relates to an 
unsubstantiated fact, the newly received opinion does not 
raise a reasonable possibility of substantiating the claim.  
Thus, it is not new and material.  Villalobos v. Principi, 3 
Vet. App. 450 (1992) (Evidence that is unfavorable to a 
claimant is not new and material).  

To the extent that the veteran has offered testimony in 
August 2007 in an attempt to establish during service, the 
Board notes that such evidence essentially constitutes 
reiterations of assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether his 
currently diagnosed lumbar spine disabilities are related to 
service, any statements purporting to do so cannot constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the unsupported lay statements, 
even if new, cannot serve as a predicate to reopen the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for lumbosacral strain with degenerative 
joint disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in August 2005, February 2006, and March 
2007, the RO informed the veteran of its duty to assist him 
in substantiating his lumbar spine claim under the VCAA, and 
the effect of this duty upon his claim.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
is therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board also finds that the letters meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim for service connection for lumbar spine disability.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the lumbar spine claim is being denied, such 
other issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for lumbosacral strain with 
degenerative joint disease.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


